DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires information relating to a state of a driver”, “a switching control unit that switches the first vehicle from the manual driving mode to a remote driving mode”, and “a notification unit that… notifies a second vehicle… that the first vehicle has become an urgent vehicle” in claim 1, “a detection unit that detects… that the driver is in a condition in which it is difficult to drive” in claim 2, “another switching control unit that switches the second vehicle to a remote driving mode” in claim 5, “a hospital information acquisition unit that acquires… information associated with hospitals… which are capable of admitting the driver.” in claim 8, “a destination setting unit that sets… a destination of the first vehicle” in claim 9, and “a vital signs transmission unit that transmits the vital signs of the driver” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, namely : “the acquisition unit is a vitals sensor that detects vital signs of the driver of the first vehicle” from [0017] of Applicant’s specification, and the “switching control unit”, “hospital information acquisition unit”, “destination setting unit”, and “vital signs transmission unit” are comprised of a generic computer with a communication interface according to Figures 4 and 5; and “notification unit”, “detection unit” are comprised of a generic computer with a communication interface according to Figures 2 and 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the second vehicle travelling in front of or behind the first vehicle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimotani et al. (US 2022/001900).
	In regard to claim 1: Shimotani et al. discloses a vehicle driving system comprising: an acquisition unit that acquires information relating to a state of a driver driving a first vehicle in a manual driving mode (see [0033]); a switching control unit that switches the first vehicle from the manual driving mode to a remote driving mode in a case in which it is verified, by means of the information acquired by the acquisition unit, that it is difficult for the driver to drive (see [0036], [0057]); and a notification unit that, in a case in which the first vehicle is switched to the remote driving mode by the switching control unit, notifies a second vehicle located within a predetermined range from the first vehicle that the first vehicle has become an urgent vehicle (see [0076]).
	In regard to claim 2: Shimotani et al. discloses the vehicle driving system according to claim 1, further comprising a detection unit that detects, by means of the (see [0035]).
	In regard to claim 3: Shimotani et al. discloses the vehicle driving system according to claim 1, wherein notification by the notification unit from the first vehicle to the second vehicle is performed via communication between the first vehicle and the second vehicle (see [0076]). 
In regard to claim 6: Shimotani et al. discloses the vehicle driving system according to claim 1, wherein the acquisition unit is installed in the first vehicle (see Fig. 15 item 10) or is portably carried by the driver of the first vehicle.
	In regard to claim 7: Shimotani et al. discloses the vehicle driving system according to claim 6, wherein the acquisition unit is a vitals sensor that detects vital signs of the driver of the first vehicle (see [0157]).
In regard to claim 12: Shimotani et al. discloses a vehicle driving system, comprising: at least one processor (see [0038]), the processor being configured to: acquire information relating to a state of a driver driving a first vehicle in a manual driving mode (see [0033]); switch the first vehicle from the manual driving mode to a remote driving mode in a case in which it is verified, by means of the information, that it is difficult for the driver to drive (see [0036], [0057]); and notify a second vehicle located within a predetermined range from the first vehicle that the first vehicle has become an urgent vehicle (see [0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/001900).
In regard to claim 8: Shimotani et al. discloses the vehicle driving system according to claim 7, further comprising a hospital information acquisition unit that acquires, in accordance with the vital signs detected by the vitals sensor, information associated with hospitals (see [0112]); Shimotani et al does not explicitly disclose [a hospital information acquisition unit that acquires… information associated with hospitals] within a predetermined range from the first vehicle, which are capable of admitting the driver; however Shimotani et al. does disclose determining a destination base on the position of the medical facility (see [0094]), therefor it would have been obvious to a person of ordinary skill in the art at the time of filing to acquire information associated with hospitals within a predetermined range from the vehicle, i.e. within driving range, as the vehicle would not be able to reach a hospital outside of this range. 
In regard to claim 9: Shimotani et al. modified teaches the vehicle driving system according to claim 8, further comprising a destination setting unit that sets, in accordance with the information about the hospitals acquired by the hospital information acquisition unit, a destination of the first vehicle to an admitting hospital capable of admitting the driver (see [0094]).  
In regard to claim 10: Shimotani et al. modified teaches the vehicle driving system according to claim 9, further comprising a vital signs transmission unit (see [0150], [0157], and [0160]; also see [0041] of JP2016057673 incorporated by reference).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/001900) modified by Benavidez et al. (US 11188074).
In regard to claim 4: Shimotani et al. does not explicitly disclose the vehicle driving system according to claim 1, wherein the notification unit notifies the second vehicle that the second vehicle needs to move out of a driving direction of the first vehicle; however Shimotani et al. does disclose switching a vehicle from manual driving to remote driving in an emergency situation (see [0036]), vehicle-infrastructure communication (0034), and inter-vehicle communication (see [0076]); Benavidez discloses wherein the notification unit notifies the second vehicle that the second vehicle needs to move out of a driving direction of the first vehicle (see column 16 lines 26-53) during an emergency situation using vehicle-to-infrastructure communication, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Shimotani et al. to incorporate the teachings of Benavidez et al. as doing so amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 5: Shimotani et al. does not explicitly disclose the vehicle driving system according to claim 1, further comprising another switching control unit that switches the second vehicle to a remote driving mode in a case in which the second vehicle has been notified by the notification unit that the first vehicle has ; however Shimotani et al. does disclose switching a vehicle from manual driving to remote driving in an emergency situation (see [0036]), vehicle-infrastructure communication (0034), and inter-vehicle communication (see [0076]); Benavidez discloses another switching control unit that switches the second vehicle to a remote driving mode in a case in which the second vehicle has been notified by the notification unit that the first vehicle has become an urgent vehicle (see column 16 lines 26-53) during an emergency situation using vehicle-to-infrastructure communication, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Shimotani et al. to incorporate the teachings of Benavidez et al. as doing so amounts to use of a known technique to improve similar devices in the same way.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/001900) modified by Wang (CN 105096656).
In regard to claim 11: Shimotani et al. does not explicitly disclose the vehicle driving system according to claim 1, wherein the acquisition unit acquires, by means of a drive recorder provided in the second vehicle travelling in front of or behind the first vehicle, the information relating to the state of the driver of the first vehicle; however Shimotani et al. does disclose transmitting driver state information to a servicing facility through vehicle to infrastructure communication (see [0036]), and the use of vehicle to vehicle communication to convey driver state information (see [0076]); Wang teaches wherein the acquisition unit acquires, by means of a drive recorder provided in the second vehicle travelling in front of or behind the first vehicle, the information (see page 1 paragraph 6 (bottom of first page)) via vehicle to infrastructure or vehicle to vehicle communication during an emergency situation (i.e. driver fatigue); therefore it would have been obvious to a person of ordinary skill in the art at the time filing to combine the disclosure of Shimotani et al. with the teachings of Wang, as doing so amounts to use of a known technique to improve similar devices in the same way.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669